DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8,302,423) in view of Rodriguez (US 8,864,252).
Regarding claim 1, Lee discloses an ice maker assembly (refer to Figs. 8-12) comprising:
an ice maker having a mounting plate (refer to a floor surface as can be seen from Fig. 11, including a movement preventing rib 83c) that includes an engagement feature (83c) having an engagement surface; and 
an ice storage bin (refer to ice bank 81) configured for insertion into an ice maker receiving space of the ice maker (refer to Fig. 10), wherein the ice storage bin comprises:
a retention surface (refer to the bottom surface of the bin including movement preventing grooves 81c) configured to engage with the mounting plate when the ice storage bin is inserted into the ice maker receiving space (refer to Fig. 11); and 
an ice bin base (refer to guide box 83) defining a track system (said track system comprising protrusions 84 and 85 and side walls including guide slots 88 and 89) configured to move the ice storage bin both vertically (through vertical section 89b) and horizontally (through horizontal section 89c), wherein the track system includes an elongate portion (89c) configured to move the ice storage bin horizontally and a second portion (89b) configured to facilitate vertical movement of the ice storage bin.
While Lee discloses the elongate portion to move the ice storage bin horizontally and the second portion to facilitate vertical movement of the ice storage bin, Lee fails to explicitly disclose wherein the second portion is widened.
However, Rodrigues teaches that it is know in the art of refrigeration (refer to Fig. 5A), to provide a removable storage bin having an elongated portion (48) to move the bin horizontally and a widened portion (50) configured to facilitate vertical movement of the bin (refer to Fig. 5E). 
As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Lee by providing the second portion being widened, because it appears to be an arbitrary design consideration in order to obtain the predictable result of efficiently placing and removing the ice bin base within the ice maker receiving space.

Regarding claim 2, Lee as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lee as modified discloses wherein the track system is recessed into the ice bin base (refer to Fig. 12, wherein guide protrusions are set in recces 88 and 89 in the surrounding wall of the track system).

Regarding claim 3, Lee as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lee as modified discloses wherein the elongate portion (89c) of the track system is substantially parallel with the mounting plate (refer to a floor surface as can be seen from Fig. 11, including a movement preventing rib 83c) as the ice storage bin is inserted into the ice maker receiving space (refer to Fig. 10).

Regarding claim 9, Lee as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lee as modified discloses wherein the ice bin base of the ice storage bin remains substantially parallel with the mounting plate during both the horizontal and vertical movement (refer to Figs. 16-17).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8,302,423), Rodriguez (US 8,864,252), and further in view of Smtih (US 2009/0205358).
Regarding claim 6, Lee as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lee as modified discloses the mounting plate, but fails to explicitly disclose an auger motor shaft disposed through the mounting plate.
However, Smtih further teaches an ice storage assembly (refer to Fig. 3), comprising an auger motor shaft (72) disposed through a mounting plate (64), in order to ensure that ice pieces are free to move (refer to par. 26, lines 14-15).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Lee by providing an auger motor shaft disposed through the mounting plate in view of the teachings by Smtih, in order to ensure that ice pieces are free to move.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8,302,423) in view of Smtih (US 2009/0205358).
Regarding claim 15, Lee discloses an ice maker assembly comprising:
an ice maker (refer to Fig. 8);
a mounting plate (refer to a floor surface as can be seen from Fig. 11, including a movement preventing ribs 83c) positioned within an ice maker receiving space (refer to Fig. 10), the mounting plate defining a plurality of engagement features extending into the ice maker receiving space (83c); and
an ice storage bin (refer to ice bank 81) removably positioned within the ice maker receiving space, the ice storage bin comprising:
an ice bin base (refer to floor surface including engagement 81c);
an ice tray (71) having a first end and a second end; and
wherein the first end and the second end are rotated about an axis of rotation (refer to Fig. 15, wherein the first end and second end is rotated about a support shaft 72a in a clockwise direction) and wherein the first end is rotated further than the second end (refer to col. 23, lines 63-66, wherein when the ice tray 71 rotates, one side of the ice tray is caught by the stopper 57 in order to distort the ice tray and separate the made ice from grooves 71s).
While Lee discloses wherein the first end and the second end are rotated about an axis of rotation of a support shaft in a clockwise direction, Lee fails to explicitly disclose a motor that provides said rotation to the support shaft. 
However, the examiner takes Official Notice the fact that it is well known in the art of refrigeration, that ice makers include a motor in order to provide rotation to a support shaft of an ice tray. To add a motor to rotate the ends of the ice tray would have been obvious to one of ordinary skill in the art of refrigeration in order to provide more accurate control.
Therefore, the examiner takes Official Notice that it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Lee by providing a motor that rotates the first end and the second end, in order to provide more accurate control of the rotation.
While Lee as modified discloses the ice bin base and the mounting plate, Lee as modified fails to explicitly disclose an auger assembly disposed through the ice bin base and an auger motor shaft disposed through the mounting plate.
However, Smtih further teaches an ice storage assembly, comprising an auger assembly and an auger motor shaft (refer to assembly and shaft 72 as can be seen from Fig. 3) through an ice bin base (28), in order to ensure that ice pieces are free to move (refer to par. 26, lines 14-15).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Lee by providing an auger assembly and auger motor shaft as taught by Smtih disposed through the ice bin base and through the mounting plate respectively, in order to ensure that ice pieces are free to move.

Regarding claim 16, Lee as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Lee as modified discloses a bracket stop (57) that stops (and capable of stopping) the second end during rotation of the ice tray while allowing further rotation of the first end.

Regarding claim 17, Lee as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Lee as modified discloses wherein the ice storage bin (81) is disposed below the ice tray (71).

Regarding claim 18, Lee as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Lee as modified discloses wherein the motor rotates the ice tray (and is capable of rotating ice tray 71 as can be seen from Fig. 15) to an inverted position above of the ice storage bin and twists the ice tray to discharge ice within the ice tray (by means of the location of the stopper 57 as can be seen from Fig. 15, wherein one side of the tray will be caught by the stopper).

Regarding claim 19, Lee as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Lee as modified discloses a rail system (88 and 89) that defines a lateral sliding surface (refer to Fig. 12), the lateral sliding surface vertically offset from and parallel with the mounting plate (refer to Fig. 12), and further wherein the lateral sliding surface is configured to facilitate horizontal movement of the ice storage bin (by means of areas 89c and 88c).

Regarding claim 20, Lee as modified meets the claim limitations as disclosed above in the rejection of claim 19. Further, Lee as modified discloses a track system (84 and 85) integrally defined in the ice bin base (81), the track system configured to engage the rail system such that the ice storage bin moves vertically on the rail system (refer to Fig. 12, wherein vertical movement is achieved when track system 84 and 85 travels trough areas 89b and 88b of the rail system).

Allowable Subject Matter
Claims 4-5, 7-8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763